UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7892


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RODNEY WILSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Norman K. Moon, District
Judge. (4:03-cr-70134-nkm-mfu-3)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Wilson, Appellant Pro Se. Donald Ray Wolthuis, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rodney   Wilson   appeals   the     district   court’s     order

denying his motion for a reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).        We have reviewed the record and

find the district court did not abuse its discretion in denying

the motion.     See United States v. Goines, 357 F.3d 469, 478 (4th

Cir. 2004) (motion under § 3582(c) “is subject to the discretion

of the district court”); United States v. Legree, 205 F.3d 724,

727 (4th Cir. 2000).      Thus, we affirm the district court’s order

for the reasons stated there.        See United States v. Wilson, No.

4:03-cr-70134-nkm-mfu-3 (W.D. Va. Sept. 24, 2009).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2